DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 04/26/2022, after a final rejection, mailed on 03/01/2022, will not be entered because the amendments raise new issues that would require further search / consideration.
	Specifically, applied amendments to claims 9 and 13 have been incorporated new limitations which have not been previously defined regarding claimed “additive manufacturing device”; newly added limitations to claim 1 such as “wherein the die width and the die length are orthogonal to one another”.
	The amendments have incorporated new features which previously have not been defined regarding claimed “additive manufacturing device”. Therefore, reconsideration of the prior art of the record, as well as, other references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 04/26/2022, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               05/13/2022